DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, 10-11, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araujo (U.S. Patent 10,378,578), hereinafter “Araujo”.
Regarding claims 1, 15, 16, and 17, Araujo teaches a system comprising a reciprocating mechanism (or a reciprocating engine, a pump, or a compressor), the system comprising: at least one axially translating y-axis component (106) configured to reciprocate substantially along a y-axis with a reciprocating motion of a piston (102) assembly relative to a base (cylinder block of Araujo’s engine) to which the piston assembly is slidingly attached via at least one bearing assembly (128-132, column 7, lines 5-17); at least one x-axis component (136) slidingly coupled via at least one bearing assembly (150, 152) to and translating with the at least one y-axis component along the y-axis (column 7, lines 18-29), wherein the at least one x- axis component comprises an orbital output component (applicant says this is the x-component as mentioned above as 136) and an orbital linking component (applicant states that this is journal bearing 24a in present invention so examiner states that it is inherent that the journal bearing of the crankshaft would fit into 144 of Araujo) disposed substantially concentric with the orbital output component (shown in figure 1); a stationary output component (applicant states this is just the crankshaft) rotatably attached to the base in a direction that is substantially perpendicular to both the x-axis and y-axis (shown in figure 6 in which crankshaft 610 is perpendicular), wherein the stationary output component engages with the orbital output component via a first integral interconnecting output link (148); and a stationary linking component (612 or 618) rotatably attached to the base (cylinder block) in a direction that is substantially concentric with the stationary output component (shown in figure 6), wherein the stationary linking component (618) engages with the orbital linking component (136) of the at least one x-axis component (136) via the first integral interconnecting link (148).
Regarding claim 2, Araujo discloses the system of claim 1, wherein the at least one x-axis component is configured to reciprocate substantially perpendicularly to the y-axis relative to the at least one y-axis component (shown in figure 6).
Regarding claim 3, Araujo discloses the system of claim 1, wherein the at least one x-axis component (136) is slidingly attached to a bearing shaft (crankshaft bearing shaft of (1112, 1114, 1116, 1118) via plain bushing bearings (148). The claims does not state that the x-axis component is slidingly attached to a bearing shaft of the y-axis component. Therefore, being attached to the crankshaft would read on this claim. 
Regarding claim 7, Araujo discloses the system of claim 1, wherein the piston assembly comprises a piston (102) and a piston rod (104).
Regarding claim 8, Araujo discloses the system of claim 7, wherein the piston rod (104) is slidingly attached to the base via a plain bushing bearing (128, 130, 132, and 134). Examiner notes that 1-4 is attached to the cylinder block through sliding bearings (128, 130, 132, 134). Claim does not specify that the piston rod has to be directly attached to the base, and can therefore be attached indirectly. 
Regarding claim 10, Araujo discloses the system of claim 1, wherein a plurality of y-axis components (106) are slidingly coupled to the x-axis component (136, shown in figure 6).
Regarding claim 11, Araujo discloses the system of claim 10, wherein each y-axis component (106) is attached to and reciprocating with a corresponding piston assembly (102, shown in figure 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Araujo.
Regarding claims 6 and 9, Araujo discloses the claimed invention except for the shaft or piston rod being made of a hardened polished steel shaft. It would have been obvious to one having ordinary skill in the art before the effective filing date of when  the invention was made to make the shaft or piston rod a hardened polished steel shaft, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claims 12 and 14, Araujo discloses the claimed invention except for the plain bushing bearing being made from a commercial plastic such as Babbitt soft metal; Brass; Bearing grade VESPEL® plastic; Bearing grade TORLON® plastic; or Bearing grade PEEK® plastic. It would have been obvious to one having ordinary skill in the art before the effective filing date of when  the invention was made to have the plain bushing bearing be made from a commercial plastic as listed above, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 13, Araujo discloses the same invention substantially as claimed except for at least one bearing assemblies being a ball bushing assembly.  However, the examiner takes Official Notice that it is well known in the art to provide a ball bushing for the purpose of providing reduced friction, reduced noise, and preventing excess wear and tear compared to other bushings.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of when the invention was made to modify Araujo by incorporating ball bushing assemblies for the purpose of providing reduced friction, reduced noise, and to prevent excess wear and tear.
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no prior art that teaches all the limitations of claims 4 or 5, but more specifically, the x-component being slidingly attached to the y-component via a shaft and the other attachment of the x-component is to the crankshaft. As discussed in the interview, applicant would have to provide amendments for the limitations that are in line with the specification and drawings and choose either an engine, compressor, or pump for allowability.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.

 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        11/18/2022